DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 to 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (2013/0095028).
The Lan et al reference teaches a silicon ingot with multiple surfaces, note entire reference.  The silicon ingot has a first surface with a second surface opposite the first and a third surface in direction connecting the first and second surface, note figure 2.  There is a first pseudo crystal region, 122 and an intermediate region 124.  There is a second pseudo single crystal region , note figure 1d and para 0037.  The three regions are position adjacent sequentially in a second direction, note figure 1d.  The boundary between the regions is coincidence boundary.  The ingot is grown by placing seeds at the bottom of a mold in an arranged manner, note figures 1.  The raw material is placed in the mold and melted.  The seed area is then at a lower temperature causing growth to start at the seeds.  The material silicon crystallizes forming the ingot which can be cut into wafers, note examples.  The sole difference between the instant claim and the prior art is the width of the intermediate region with respect to the pseudo crystalline regions.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum ,operable intermediate region thickness in the Lan et al reference in order to create the desired wafer sizes noting the Lan et al reference teaches that difference seeds sizes can be used creating different region sizes, note para 0043.
With regards to claim 5, the Lan et al reference teaches that the ingot has blocks, with six sides, there for a fourth, fifth and sixth surfaces arranged as claimed and surfaces 1, 2 and 3.  Further, the reference teaches multiple blocks thus pseudo regions three and four with a second intermediate region, note figures 2 and 1 d.
With regards to claim 9, the Lan et al reference teaches cutting the ingot into wafers which inherently have the same surfaces and boundaries.
With regards to claims 2, 6 and 10, the Lan et al reference teaches a seed of the (100) orientation is used in the growth, note figure 2.
With regards to claim 4 and 8, the Lan et al reference teaches using difference size seeds creating different widths, note para 0043.
With regards to claim 16, the Lan et al reference teaches making solar cells which includes an electrode, note para 0050 and 0051
Claim(s) 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (2013/0095028).
The Lan et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the value of the boundary. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum ,operable value of the boundary in the Lan et al reference in order to aid in the separation of the crystals and not promote defects.

Claim(s) 12 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (2013/0095028).
The Lan et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the seed arrangement. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum ,operable seed arrangement in the Lan et al reference in order to aid in the different region growth.
With regards to claim 13, the Lan reference teaches the Miller index of (100).
With regards to claim 14, the value of the boundary. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum ,operable value of the boundary in the Lan et al reference in order to aid in the separation of the crystals and not promote defects
With regards to claim 15, the Lan et al reference teaches using different size seeds ,note para 0043.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714